Case 1:16-bk-00341-HWV   Doc 54   Filed 04/21/21   Entered 04/21/21 09:56:53   Desc
                                  Page 1 of 4
Case 1:16-bk-00341-HWV   Doc 54   Filed 04/21/21   Entered 04/21/21 09:56:53   Desc
                                  Page 2 of 4
Case 1:16-bk-00341-HWV   Doc 54   Filed 04/21/21   Entered 04/21/21 09:56:53   Desc
                                  Page 3 of 4
Case 1:16-bk-00341-HWV   Doc 54   Filed 04/21/21   Entered 04/21/21 09:56:53   Desc
                                  Page 4 of 4
